Opinion by
Beaver, J.,
Plaintiffs sought to recover in the court below the value of a beer filter, as to the terms of the sale of which there was conflicting testimony, the plaintiffs alleging that the sale was absolute, without conditions, for a fixed price; the defendant alleging that the filter was warranted by the agent who made the sale to do the work to the. satisfaction of the president of the defendant company.
Plaintiffs rely upon a written contract, namely, a letter of the defendant making an. offer which was accepted by the plaintiffs. The appellants fail to print this letter — presumably inadvertently — but, inasmuch as the appellee prints it in his paper-book, we are able to determine the effect of it without difficulty. The letter is addressed to Eheinstrom Bros.— Mr. Dan. Loeb representative — in which a “ visit to Pitts-burg, with your Mr. Loeb ” is referred to, the price being the essential thing referred to in the letter.
Under these circumstances, the defendant’s offer, the admission of which constitutes the first assignment of error, was *523properly admitted. This offer was corroborative and not contradictory of the defendant’s letter. That the terms of such a contract can be shown by parol is too well settled to require the citation of authority.
The testimony having been admitted and submitted to the jury and its finding as to all the essential facts being for the defendant, we see no error in the instructions of the court complained of in the second, third and fourth assignments of error.
Under the circumstances, as developed in the testimony, we see no error in the refusal of the court to affirm the plaintiffs’ first point, without qualification, as set forth in the fifth assignment, the point being: “ First. The undisputed evidence being that the filter was purchased by and delivered to the defendant company in June, 1904, and was used by it in the manufacture of its beer until February, 1905, three months after suit was brought; when the first offer was made by the defendant company to rescind the contract, said offer to rescind the contract came too late, and the defendant is bound to pay the value of said filter at the time of the sale to the plaintiff.” Answer: Affirmed, if the jury find the contract to be as stated by Daniel Loeb; but, if you find the contract to be as stated by George W. Reese, we submit to you the letters offered in evidence and the other evidence in the case, and if you find that the acts and declarations of the plaintiff misled the defendant in believing that they, the plaintiffs, would not insist upon a prompt rescission of the contract, and by reason thereof they used the filter as late as February, 1905, it will not prevent a verdict in favor of the defendant.” In view of the further fact that the plaintiffs sent different representatives, at different times, to repair the filter and to endeavor to adjust it so that it would do the work satisfactorily, even after suit was brought, and further requested the defendant, in writing, to “ suspend judgment,” the refusal of the court to affirm this point without qualification was entirely justified.
Taking the case as a whole, we see no error in the manner in which it was submitted to the jury. The law of the case is correctly stated, the essential contention of the appellants being as to the facts which have been found by the jury against them upon competent and relevant evidence.
Judgment affirmed.